DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
Status of Claims/Rejections
Claims 1, 6-11, and 13-16 are currently pending and under examination on the merits in the instant case.
The following rejections are either newly applied or are reiterated and are the only rejections presently applied to the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Science, 2011, 332:1565-1568) in view of Liu et al. (The Journal of Pharmacology and Experimental Therapeutics, 2003, 305:271-278).
Ye discloses, “we engineered HEK-293 cells for constitutive melanopsin production (pHY42) and PNFAT-driven expression of a glucagon-like peptide-1 variant (shGLP-1; pHY57) that has displayed potent glucose homeostasis-modulating characteristics and may have potential in treating type II diabetes…we implanted 1 x 107 microencapsulated pHY42-/pHY57-transgenic HEK-293 cells subcutaneously into wild-type and diabetic db/db mice and illuminated the treated animals for 48 hours with standard blue-light pulses…shGLP-1 (Fig. 5A) and the resulting insulin (Fig. 5B) levels were significantly increased in wild-type as well as in diabetic db/db mice after blue-light exposure…light-triggered expression of shGLP-1 may be considered for the treatment and prevention of glucose-related pathologies.” (emphasis added). See pages 1567-1568.
Ye teaches that the “blue-light-triggered intracellular Ca2+ surge is linked to the signaling pathway of NFAT via the calcium sensor protein calmodulin…This activates a conformational change that exposes a nuclear localization signal, results in nuclear import, and enables binding of NFAT to specific promoters (PNFAT) and co-operation with resident transcription factors to induce transgene expression.” (emphasis added). See Figure 1 legend.
Ye teaches that “activation of transient receptor potential channels (TRPCs)”, which provide a channel for calcium (Ca2+), thereby providing intracellular Ca2+ influx also contributes to NFAT promoter-induced transgene expression. See Figure 1. 
Ye teaches that the transgenic HEK-293 cells are “microencapsulated” into “coherent alginate-poly-(L-lysine)-alginate beads”. See page 6 of the supporting online material. 
Ye does not teach that the transgenic HEK-293 cells comprise a nucleic acid construct encoding a voltage-gated calcium channel.
Liu teaches that calcium influx through L-type voltage-dependent Ca2+ channels (VDCCs), especially Cav1.3, “triggers insulin secretion.” See page 271.
Liu teaches that “the predominant Ca2+ channel in human pancreatic  cells is Cav1.3” and reports “the preferential linkage of Cav1.3 to glucose-stimulated insulin secretion”. See pages 275-276.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the melanopsin-encoding vector (pHY42) in Ye’s microencapsulated transgenic HEK-293 cells with a Cav1.3-encoding vector. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to engineer therapeutically useful transgenic HEK-293 cells that are engineered for glucose-dependent insulin secretion without blue-light trigger, because one of ordinary skill in the art would have reasonably deemed that the vector encoding Cav1.3 would not only mimic TRPCs in providing a channel for Ca2+ influx that subsequently activates PNFAT-induced glucagon-like peptide-1 (GLP-1) expression but also provide “glucose-stimulated insulin secretion”, which is suitable for treating type II diabetes, because Ye taught that receptor channels (TRPCs) that function as a channel for calcium (Ca2+) contribute to intracellular Ca2+ influx as well as NFAT promoter (PNFAT)-induced GLP-1 expression, which provides “potent glucose homeostasis-modulating characteristics and may have potential in treating type II diabetes”, and because Liu taught that Cav1.3, an art-recognized L-type voltage-dependent Ca2+ channel, is the predominant Ca2+ channel that triggers “glucose-stimulated insulin secretion”. 
In view of the foregoing, claims 1, 6-11, and 13-16 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635